UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-5246


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JOSHUA B. HENDRIX,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    G. Ross Anderson, Jr., District
Judge. (8:08-cr-00429-GRA-1)


Submitted:    April 3, 2009                 Decided:   April 20, 2009


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David W. Plowden, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. W. Walter Wilkins, United States
Attorney, William C. Lucius, William J. Watkins, Jr., Assistant
United States    Attorneys,  Greenville,  South   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Joshua B. Hendrix was sentenced to twelve months and

one    day   in    prison    following    his    guilty    plea     to   passing    and

uttering     counterfeit      United     States    Federal        Reserve   notes    in

violation of 18 U.S.C. § 472 (West Supp. 2008).                      Hendrix timely

appealed and filed a motion to expedite.                  We affirm the judgment

of the district court and deny the motion to expedite as moot.

               Hendrix’s sole argument on appeal is that the district

court committed procedural error by failing to entertain his

request to consider a sentence of probation.                       By ignoring his

request,     Hendrix    reasons    that    the    court    did     not   fulfill    its

obligation to treat the sentencing guidelines as advisory, as

required by United States v. Booker, 543 U.S. 220 (2005).                           Our

review of the record reveals the district court specifically

considered the advisory nature of the guidelines and thus did

not commit procedural error.              See United States v. Pauley, 511

F.3d 468, 473 (4th Cir. 2007).                Moreover, we find the sentence

imposed was reasonable.           See Pauley, 511 F.3d at 473-74; Gall v.

United States, 128 S. Ct. 586, 597 (2007).

               Accordingly, we affirm the judgment of the district

court.       We deny the motion to expedite as moot.                     We dispense

with    oral      argument   as   the    facts    and     legal    contentions      are




                                          2
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                                AFFIRMED




                                    3